Citation Nr: 0902879	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for bilateral plantar 
fasciitis.  

3.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Navy from February 
1991 to May 1996, and in the U.S. Army from September 1999 to 
September 2002.  The record also reflects service in the Army 
from November 2003 to March 2005, but that service has not 
been verified by the service department.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On his September 2004 substantive appeal, via VA Form 9, the 
veteran indicated that he wanted to testify before a Veterans 
Law Judge at a hearing at the RO.  The veteran was scheduled 
a Travel Board hearing in July 2007.  Notice of the hearing 
was sent to the veteran's address of record; however, he did 
not appear for his scheduled hearing and he has not provided 
good cause as to why a new hearing should be scheduled.  The 
Board, then, finds that all due process has been satisfied 
with respect to the veteran's right to a hearing.  

This appeal was previously before the Board in October 2007, 
at which time the case was remanded for additional 
evidentiary development.  Unfortunately, all requested 
development has not been conducted.  Therefore, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  


REMAND

In October 2007, the Board remanded this appeal in order to 
verify all of the veteran's active duty service and obtain 
any additional service treatment records (STRs).  In 
remanding this appeal, the Board noted the veteran had 
submitted a written statement, via VA Form 9 dated September 
2004, wherein he stated that he was "currently forward 
deployed in support of Operation Iraqui [sic] Freedom" at 
that time.  The veteran's representative had also requested 
that VA verify whether the veteran's service in Operation 
Iraqi Freedom constituted active military service and, if so, 
obtain any additional STRs for that period.  

The evidentiary record contains information from the "BIRLS 
Veteran Identification" system, which reflects the veteran 
had additional service in the Army from November 2003 to 
March 2006.  However, the information provided reflects that 
this additional service has not been verified by the service 
department.  

The evidentiary record also contains requests, dated in 
February 2008, for verification of all unverified periods of 
service and for the veteran's complete service treatment 
records.  The Board notes the veteran's personnel records, 
dated from September 2002, are now associated with the claims 
file.  However, there is no indication in the record that a 
response was ever received to the February 2008 requests, and 
the personnel records do not provide the information 
requested in the October 2007 Remand.  In this regard, there 
is no indication that the veteran's service from November 
2003 to March 2005 was active duty service, and there is no 
indication as to whether STRs are available from such 
service.  

In this context, the Board notes that verification of any 
additional active duty service, and obtaining service 
treatment records therefrom, is necessary in order to render 
a fully informed decision in this appeal, because that 
evidence may show whether the veteran incurred an injury or 
disease during such service to which his currently claimed 
right knee and pes planus disabilities may be related.  The 
evidence may also show whether the veteran manifested plantar 
fasciitis during the appeal period.  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  For the reasons set forth above, 
it is found that the instructions of the October 2007 Remand 
were not fully complied with, necessitating another remand.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Verify all of the veteran's periods of 
active military, naval, and/or air service, 
to include the unverified period noted at 
the top of page 2, above.  The response 
must include the dates of service and 
indicate whether the service was active 
duty, active duty for training (ADT), or 
inactive duty training (IADT).  Any 
unsuccessful attempts to obtain this 
information should be properly documented 
in the claims file, to include the 
preparation of a memorandum of 
unavailability, if warranted.  

2.	If any new periods of active service are 
identified, all service treatment records 
for those periods of service, including 
entrance and separation examination reports 
and reports of clinical evaluation, must be 
associated with the claims file.  Any 
unsuccessful attempts to obtain this 
evidence should be properly documented in 
the claims file, to include the preparation 
of a memorandum of unavailability, if 
warranted.  

3.	Any additional development suggested by the 
evidence must be undertaken.  Particular 
attention should be given to any new 
complaints, treatment, or findings related 
to a right knee disability, plantar 
fasciitis, or pes planus.  

4.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


